interDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A1 and B1 in the reply filed on 8/6/2021 is acknowledged. The traversal is on the grounds that no serious search burden exists for distinct species. This is not found persuasive because establishing serious burden for distinct species requires the species to have different classifications and/or different fields of search (e.g. different classes/subclasses, or different search strategies or queries) (MPEP 808.02). In this case, Species A1 and A2 are respectively classified in C23C14/042 (Species A1) and H01L21/0465 (Species A2), thus different classifications have been shown which require different fields of search, e.g. searching ‘sputtering’ in C23C14/042 and searching ‘ion implantation’ or ‘chemical vapor deposition’ for H01L21/0465. Similarly as discussed above for Species A1 and A2, Species B1 and B2 are respectively classified in C23C14/042 (Species B1) and H01L21/0465 (Species B2), thus different classifications have been shown which require different fields of search, e.g. searching ‘sputtering’ in C23C14/042 and searching ‘ion implantation’ or ‘chemical vapor deposition’ for H01L21/0465.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement filed 4/16/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (e.g. both the Chinese Search Report dated 7/30/2019 and the Chinese Office Action dated 8/7/2019).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 6/2/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (e.g. both the Chinese Search Report dated 4/16/2020).  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first patterned mask on the second bottom surface of the shadow mask” and “a second patterned mask on the top surface of the shadow mask” as required by claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 7-17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires ‘the first surface of the first micro-fabricated structure is out-of-plane with respect to the substrate’. It is unclear as to what is meant by ‘out-of-plane’ for defining the relationship between the first surface and the substrate.
Claim 2 recites the limitations "the second level" and “the bottom surface”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 requires “the bottom surface”. It is unclear as to whether “the bottom surface” is intended to refer to “the first bottoms surface”, “the second bottoms surface”, or a distinct bottom surface.
Claim 7 requires “minimizing a distance between the first surface of the first micro-fabricated structure and the second surface of the second micro-fabricated structure based on the first width of the first opening, the first thickness of the shadow mask and the second thickness of the shadow mask”. It is unclear from the claim as to how this distance is being ‘minimized’, e.g. is there an active step of ‘minimizing’, or does the first width in addition to the first and second thicknesses simply result in the distance being minimized?
Claim 10 requires “optimizing a step coverage uniformity”. It is unclear as to what step(s) and/or parameters is intended to be encompassed by the ‘optimizing’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 12-14, 16, 19, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2014/0220715).
With respect to claim 1, Kang discloses in fig. 5B a method for selective coating of sub-pixels (i.e. micro-fabricated structures) within a device (abstract; para 0019 and 0105-0106), with figs. 5A-5B further teaching providing a substrate [101],[114] (interpreted in view of Applicant’s substrate [230] comprising [240],[260] shown in fig. 2) that has the micro-fabricated structures (para 0095-0103), and fig. 5B further teaching to place a deposition mask (i.e. shadow mask) [300] on the substrate [101],[114] such that the shadow mask [300] has both a spacer (i.e. first bottom surface) [305] touching the substrate [101],[114] and a first surface (i.e. second bottom surface) [302] facing the substrate [101],[114] with a gap therebetween (para 0105). Figs. 3-4 depict the shadow mask [300] and formation of the shadow mask [300] used in fig. 5B (para 0072-0079), with fig. 4D depicting the shadow mask comprising: a top surface, the first bottom surface [407] and the second bottom surface that forms a recessed portion of the first bottom surface [407], a first opening within the top surface and a second opening within the second bottom surface, wherein the second opening is aligned with the first opening and has a second width less than a first width of the first opening, a first overlap between the first opening and the second opening forming a first hole [412] within the shadow mask [300], a protection lip along the second bottom surface opposite a first sidewall of the first hole [412], the protection lip comprising a lip width corresponding to a difference between the first width of the first opening and the second width of the 
With respect to claim 2, Kang further depicts in fig. 4D the shadow mask [300] comprises a first thickness corresponding to the first depth of the first hole [412], a second thickness greater than the first thickness and corresponding to a total thickness of the shadow mask extending from the top surface to the first bottom surface, and a third thickness less than the first thickness and corresponding to a third depth of the second opening, wherein a second level of the shadow mask extends from a bottom surface of the shadow mask [300] through the second thickness, wherein the first opening extends from the top surface through a fourth thickness corresponding to the second depth of the first opening, wherein the second depth of the first opening corresponds to a difference between the first thickness and the second thickness (para 0072-0079 and 0090-0093).
With respect to claim 4, Kang further depicts in figs. 4D and 5B the shadow mask comprises at least one spacer [407] (para 0086), wherein the at least one spacer [407] comprises a fifth thickness corresponding to a difference between the first thickness and the second thickness.
With respect to claim 7, Kang further depicts in fig. 5B a distance between the first surface of the first micro-fabricated structure and the second surface of the second micro-fabricated structure that is based on the first width of the first opening, the first thickness of the shadow mask [300] and the second thickness of the shadow mask [300] (para 0105-0106), with the distance considered to be a ‘minimized distance’ in order to provide a desired amount of coating material [116] on the first and second surfaces.
With respect to claim 12, Kang further depicts in fig. 5B the depositing of the coating material [116] comprises controlling a profile and thickness thereof on the first surface of the first micro-fabricated structure via the first opening of the shadow mask [300], and also controlling a spreading of the coating material [116] on the substrate [101],[114] (shown by areas of no coating material [116]) using the second opening of the shadow mask [300] (para 0105-0106).
With respect to claim 13, Kang further discloses the shadow mask [300] is formed with plural holes, with each hole being for each sub-pixel of the plural sub-pixel (i.e. micro-structures) (para 0019 and 0110-0113; figs. 6-8), thus Kang teaches the shadow mask [300] has a second hole (similar to the first hole [412] in fig. 4D or [304] in fig. 5B) formed by a second overlap between a third opening and a fourth opening, the third opening within the top surface of the shadow mask [330], the fourth opening 
With respect to claim 14, Kang further discloses the second hole of the shadow mask [300] allows for depositing the coating material [116] onto a third surface of a third micro-structure (fig. 5-8; para 0094-0114).
With respect to claim 16, Kang further discloses (similar as discussed for claim 12 above) the depositing of the coating material [116] at thicknesses thereof on the first surface of the first micro-fabricated structure and the third surface of the third micro-fabricated structure are controlled via differences between the first width and third width (para 0105-0106).
With respect to claim 19, Kang further depicts in fig. 5B the depositing of the coating material [116] through the first hole [304] produces a non-uniform step coverage of the coating material [116] across a height of the first surface.
With respect to claim 22, Kang further discloses in figs. 4A-4D the shadow mask [300] is formed by a first patterned mask on the second bottom surface of the shadow mask, the first patterned mask having a first mask opening therein, etching the shadow mask [300] on the second bottom surface through the first mask opening to form the second opening on the second bottom surface of the shadow mask, providing a second patterned mask on the top surface of the shadow mask, the second patterned mask having a second mask opening therein, and etching the shadow mask [300] on the top surface through the second mask opening to form the first opening on the top surface of the shadow mask (para 0079-0093).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0220715).
With respect to claims and 15 and 17, Kang discloses the shadow mask [300] comprises the first and second holes for the respective first and second sub-pixels (i.e. first and third micro-structures) (figs. 5-8; para 0019 and 0110-0113), the first hole having the first width and second width, and the second hole having the third width and the fourth width. Although Kang implicitly teaches the first width and third width as being substantially equal, and the second width and fourth width as being substantially equal, it would have been obvious to one of ordinary skill to instead have the first width be different than the third width, and the second width be different than the fourth width to yield the predictable result of changing a desired amount of coating material at respective sub-pixels (i.e. micro-fabricated structures) (MPEP 2144.04, Section IV, Part A).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0220715) as applied to claim 1 above, and further in view of Akiba (WO 2008/132777).
With respect to claim 8, the reference is cited as discussed for claim 1. However Kang is limited in that the device being an interferometer is not suggested.
Akiba teaches a method of forming a device comprising an interferometer having a beam splitter and a micro-mirror as micro-structures, wherein the interferometer further uses pixels with the micro-structures to enable detailed observation of micro-structures of an object (abstract).
It would have been obvious to one of ordinary skill in the art to have the interferometer with the micro-structures with each pixel of Kang to gain the advantage of enable detailed observation of micro-structures of an object
With respect to claim 9, Kang further discloses the coating material [116] includes a metal layer (para 0059).
With respect to claim 10, modified Kang further discloses in fig. 5B optimizing a step coverage uniformity of the coating material [116] along a height of the first micro-fabricated structure (para 0120 and 0124), which would then optimize (i.e. maximize) efficiency of the interferometer taught by Akiba by optimizing pixels.
With respect to claim 11, the combination of references Kang and Akiba teaches the device (and therefore the micro-mirror) being moveable by hand in a location of an object in order to observe the object.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0220715) as applied to claim 1 above, and further in view of Brody (US 2006/0021869).
With respect to claims 20 and 21, the reference is cited as discussed for claim 1. However Kang is limited in that while the second opening is taught, the second opening having first and second sub-openings is not suggested.
Brody teaches in fig. 4 a shadow mask [122] with an opening (i.e. aperture) for depositing onto an object (para 0040), with fig. 2 teaching the opening is either a single-opening [212e], a plural-opening [212c] having first and second sub-opening, or both the single-opening [212e] and plural-opening [212c], with the first sub-opening having a first opening size that is less than a second opening size of the second sub-opening (para 0039). Fig. 2 also depicts the first and second sub-openings in a same plane, and the second sub-opening tilted at a 90o angle with respect to the first sub-opening. Brody cites the advantage of the opening of the shadow mask having either a single-opening, a plural-opening, or both the single-opening and plural-opening as resulting in a desired pattern of deposited material (para 0031 and 0037). In addition, one of ordinary skill would be motivated to tilt the second sub-opening above or below the 90o angle to attain the predictable result of a desired pattern of the deposited material.
It would have been obvious to one of ordinary skill in the art to incorporate the opening of the plural-opening of the first and second sub-openings in the shadow mask as taught by Brody for the second opening of Kang to gain the advantage of depositing material in a desired pattern.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0220715) as applied to claim 22 above, and further in view of Chiou et al (TW 480572).
With respect to claim 23, the reference is cited as discussed for claim 22. However Kang is limited in that a process for the etching is not specifically suggested.
Chiou teaches a method of forming a pattern in a mask for vapor deposition by etching, wherein the method of etching is by a variety of processes including reactive ion etching (RIE) or deep reactive ion etching (DRIE) (DERWENT Abstract). Chiou cites the advantage of etching the mask by DRIE or RIE as allowing deposition of bumps (i.e. coating material) to form precisely (DERWENT Abstract).
It would have been obvious to one of ordinary skill in the art to use DRIE as taught by Chiou for etching the shadow mask of Kang to gain the advantage of the shadow mask allowing for precise deposition of the coating material. In addition it would have been obvious to one of ordinary skill in the art to use DRIE taught by Chiou to etch the shadow mask of Kang since Kang fails to specify a particular process of the etching, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Chiou has shown that a variety of etching processes, and in particular DRIE, to be successful in forming a desired pattern in a mask for vapor deposition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        f